UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7559


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

THEODORE GLADYSZ,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.     Irene M. Keeley,
District Judge.    (1:06-cr-00090-IMK-JSK-2; 1:08-cv-00075-IMK-
JSK)


Submitted:    March 24, 2009                 Decided:   April 16, 2009


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Theodore Gladysz, Appellant Pro Se.        Shawn Angus Morgan,
Assistant United States Attorney, Clarksburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Theodore Gladysz seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2255 (2006) motion.                        The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.              28 U.S.C. § 2253(c)(1) (2006).               A

certificate       of       appealability       will     not     issue       absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.      § 2253(c)(2)      (2006).        A    prisoner      satisfies       this

standard   by     demonstrating         that   reasonable      jurists      would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                            Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.    2001).        We   have   independently        reviewed      the    record   and

conclude      that     Gladysz    has    not    made    the    requisite      showing.

Accordingly,         we    deny   Gladysz’s      motion       for    appointment       of

counsel, deny a certificate of appealability and dismiss the

appeal.     We dispense with oral argument because the facts and

legal    contentions        are   adequately     presented      in    the    materials

before    the    court     and    argument     would    not    aid   the    decisional

process.

                                                                             DISMISSED

                                           2